I concur in the majority's decision denying plaintiff's claim for benefits for his neck and back pain, awarding medical treatment, and ordering plaintiff to cooperate with vocational rehabilitation. However, I respectfully dissent from the majority's decision denying plaintiff treatment for his depression.
Dr. Esposito, plaintiff's authorized treating physician, recommended a psychological evaluation with Dr. Weinstein. Dr. Esposito wanted plaintiff to have the evaluation prior to undergoing any surgery. It appears that the carrier's sole basis for denying the referral was because plaintiff's mother noticed plaintiff was depressed and asked Dr. Esposito for the referral. It is certainly reasonable that a parent would be more aware of a son's symptoms of depression than a physician who sees the patient only on an occasional basis. In addition, Ms. Sansbury, the physical therapist, believed that plaintiff would benefit from psychological counseling and contacted the carrier's claims manager several times to ask for some additional help "to pursue psych services for him as he appeared depressed about his progress." Ms. Sansbury explained that plaintiff was not reconciled with his level of progress and that she felt he needed additional help to handle his level of functioning after the accident. Plaintiff should be given an opportunity to submit to an evaluation concerning the causation of his depression, including the possible aggravation of any pre-existing psychological condition. *Page 9 
For the foregoing reasons, I dissent from the majority's denial of psychological treatment for plaintiff. I would re-open the record to receive additional evidence and authorize a one-time psychological evaluation with Dr. Weinstein or other psychologist or psychiatrist agreed upon by the parties, as well as to authorize the taking of the deposition of that medical expert, if necessary. Upon submission of this additional medical evidence, the Commission would then have sufficient evidence upon which to determine whether plaintiff's depression is causally related to the compensable injury by accident.
S/________________________ LAURA KRANIFELD MAVRETIC COMMISSIONER